NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth D’Amore on August 13, 2021.
The application has been amended as follows: 
Amend claim 4, line 7 as follows and ALLOW: “folding of the enzyme α-galactosidase A, wherein the mutation is selected from the group consisting of p.R301Q, p.Q279R, p.P205S and p.L131Q.”
Cancel claim 6.
ALLOW claim 8 
Amend claim 10 as follows and ALLOW: “The method according to claim 4, wherein R is selected from”.
Reasons for Allowance
The claimed invention is drawn to a method of treating Fabry disease comprising administering a galactose analogue, wherein Fabry disease is caused by a mutation affecting the folding of the enzyme α-galactosidase A selected from the group consisting of p.R301Q, p.Q279R, Frustaci et al (NEJM 345:25-32, 2001; provided in Applicant’s IDS filed 6/10/2020) which teach the administration of galactose (which differs from the instantly claimed analogs in comprising an OH group at R1) for the treatment of Fabry disease caused by “a missense mutation encoding a substitution of arginine for glycine at position 328 of the enzyme (G328R)” (Page 25, Column 2) and further suggest that Fabry characterized by an R301Q mutation would “benefit from galactose therapy” (Page 31, Column 1).  Based further on Williams et al (Foye’s Principles of Medicinal Chemistry, 5th Ed., Pages 59-63, 2002), it would have been prima facie obvious to formulate the instantly claimed galactose analogs (e.g., wherein R1 is NH2 as opposed to OH (see Williams et al Page 61, Table 2.9)) with the reasonable expectation said analogs would be effective in the treatment of said Fabry disease characterized by an R301Q mutation, as claimed (although it would not have been obvious that said analogs would be effective in the treatment of Fabry disease characterized by a Q279R, P205S or L131Q mutation, based on the prior art).  Yet, regarding the treatment of Fabry disease characterized by an R301Q mutation, Applicant has demonstrated that the instantly claimed compounds provide enhanced α-galactosidase A activity relative to galactose for these specific mutations, which would not have been predicted based on the prior art.
In view of all of the foregoing, the instantly claimed method is ALLOWED.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611